FILED
                                                                          United States Court of Appeals
                                         PUBLISH                                  Tenth Circuit

                       UNITED STATES COURT OF APPEALS                          February 10, 2015

                                                                              Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                                Clerk of Court
                         _________________________________

MELIDA TERESA LUNA-GARCIA,

      Petitioner,

v.                                                              No. 14-9569

ERIC H. HOLDER, JR., United States
Attorney General,

      Respondent.
                         _________________________________

                                      ORDER
                         _________________________________

Before BRISCOE, Chief Judge, MATHESON and MCHUGH, Circuit Judges.
                    _________________________________

       Melida Teresa Luna-Garcia petitions for review of an order of removal that was

reinstated by the Department of Homeland Security (DHS) on July 11, 2014. During the

reinstatement process, Luna-Garcia expressed fear that she would be harmed if returned

to her home country, and she was referred to an asylum officer for a reasonable fear

hearing. The government has moved to dismiss the petition for review for lack of

jurisdiction, arguing that the ongoing reasonable fear proceedings render the reinstated

removal order nonfinal. For her part, Luna-Garcia agrees that the reinstated removal

order is not final in these circumstances and asks the court to directly address this
question of first impression in our circuit to provide clarity to other would-be-petitioners

in similar situations.1 We now take up the question.

                                             I.

       Reinstatement of removal is a summary removal process that applies with limited

exceptions to aliens who return to the United States illegally after having been removed

under a prior order of removal. See 8 U.S.C. § 1231(a)(5). In the reinstatement process,

an immigration officer from DHS interviews the alien and confirms that the requirements

for reinstatement are met: (1) the alien was subject to a prior order of removal; (2) the

identity of the alien; and (3) the alien unlawfully reentered the United States. 8 C.F.R. §

241.8(a). If the requirements for reinstatement are met, “the alien shall be removed”

under the previous order of removal. § 241.8(c). The reinstatement is not appealable to

the Board of Immigration Appeals (BIA). See 8 U.S.C. § 1231(a)(5) (providing that the

order of removal is reinstated “and is not subject to being reopened or reviewed”); see

also generally 8 C.F.R. § 241.8 (which does not provide for an appeal to the BIA).

       However, if an alien whose prior order of removal has been reinstated expresses a

fear of returning to her home country, the alien is referred to an asylum officer to

determine whether the alien has a reasonable fear of persecution or torture. 8 C.F.R. §

241.8(e). Through this process, the alien may eventually obtain relief from the reinstated


       1
         In G.S. v. Holder, 373 F. App’x 836, 840 (10th Cir. Apr. 15, 2010)
(unpublished), we assumed without deciding that the alien’s pursuit of relief in
reasonable fear proceedings rendered the removal order at issue in that case (a Final
Administrative Removal Order) nonfinal at the time the petition for review was filed but
concluded that the completion of the reasonable fear process cured any jurisdictional
defect in the petition due to prematurity.
                                                  2
removal order in the form of withholding of removal. See generally § 208.31. DHS

cannot execute the reinstated removal order until the reasonable fear and withholding of

removal proceedings are complete. §§ 208.1(a) and 208.5(a) (together providing that an

alien shall not be removed before a decision is rendered on her application for

withholding of removal); see also 8 U.S.C. § 1231(b)(3) (providing that the Attorney

General may not remove an alien to a country if the Attorney General decides that the

alien’s life or freedom would be threatened in that country due to one of the enumerated

grounds). If the alien obtains relief in the reasonable fear proceedings, the reinstated

removal order is not vacated or withdrawn; only its execution is withheld. See Matter of

I-S- & C-S-, 24 I&N Dec. 432, 433-34 (BIA 2008) (holding that an order granting

withholding of removal must include an explicit order of removal because “in order to

withhold removal, there must first be an order of removal that can be withheld”).

       Although the reinstatement of the removal order is not appealable to the BIA, the

denial of withholding of removal is. Upon referral under 8 C.F.R. § 241.8(e), the asylum

officer interviews the alien and issues a reasonable fear determination. If the asylum

officer determines that the alien has a reasonable fear, the asylum officer refers the alien

to an immigration judge (IJ) for consideration of an application for withholding of

removal. 8 C.F.R. § 208.31(e). Either party can appeal the IJ’s decision to the BIA. Id.

       If, on the other hand, the asylum officer determines that there is not a reasonable

fear of persecution or torture, the alien may seek review of that negative fear

determination by an IJ. § 208.31(g). If the IJ reverses the asylum officer’s negative



                                                 3
finding, the alien may apply for withholding of removal and, again, the IJ’s decision on

this application is appealable to the BIA.2 § 208.31(g)(2).

                                             II.

       Luna-Garcia is a native and citizen of Guatemala. A.R. 8. She was ordered

removed to Guatemala in 2004 and executed that removal order when she left the United

States and returned to Guatemala in 2007. A.R. 2-5. DHS encountered Luna-Garcia in

the United States again on July 9, 2014 and reinstated the 2004 removal order on July 11,

2014. A.R. 1, 4-5. During the reinstatement process, Luna-Garcia expressed fear of

harm if returned to Guatemala, and she was referred to an asylum officer. See A.R. 8.

She filed her petition for review on August 11, 2014, before the asylum officer issued a

reasonable fear determination.3 The asylum officer later determined that Luna-Garcia did

not have a reasonable fear of persecution, but an IJ has since reversed that negative fear

finding, and Luna-Garcia is currently in withholding of removal proceedings before the

       2
        If an IJ affirms an asylum officer’s negative fear finding, the proceedings are
complete. An alien cannot appeal an IJ’s negative fear determination to the BIA. §
208.31(g)(1).
       3
         The materials from Luna-Garcia’s reasonable fear proceedings are not part of the
certified administrative record, which contains only materials from the reinstatement
process. Generally, our consideration of a petition for review is limited to “the
administrative record on which the order of removal is based.” 8 U.S.C. § 1252(b)(4)(A).
This limitation applies, however, only to our review of a final order of removal, not to the
antecedent jurisdictional question of whether the reinstated removal order is in fact a final
order of removal. See § 1252(b) (limitation only applicable with respect to review of an
order of removal under subsection (a)(1)). We always have an independent duty to
inquire into our own jurisdiction. McGeorge v. Cont’l Airlines, Inc., 871 F.2d 952, 953-
54 (10th Cir. 1989). Here, the parties agree that Luna-Garcia was involved in reasonable
fear proceedings prior to filing her petition for review, and the government has indicated,
without opposition, that the asylum officer issued its determination on October 9, 2014.
See Mot. to Dismiss at 5.
                                                   4
IJ. See Attach. A to Mot. to Dismiss (Order of the Immigration Judge, dated November

12, 2014).4

                                             III.

       The Immigration and Nationality Act (INA) grants the courts of appeals

jurisdiction to review only final orders of removal. 8 U.S.C. § 1252(a)(1); Hamilton v.

Gonzales, 485 F.3d 564, 565 (10th Cir. 2007). The statute defines “order of removal” as

an administrative order concluding that an alien is removable or ordering removal. 8

U.S.C. § 1101(a)(47)(A). 5 This court has held that a reinstated removal order is a final

order of removal for purposes of judicial review under § 1252(a)(1). Duran-Hernandez

v. Ashcroft, 348 F.3d 1158, 1162 n.3 (10th Cir. 2003) (holding that this court has

“jurisdiction to hear petitions for direct review of reinstatement orders under 8 U.S.C. §

1252”); see also Fernandez-Vargas v. Ashcroft, 394 F.3d 881, 884 (10th Cir. 2005)

(referring to a reinstated removal order as “the functional equivalent of a final order of

removal”). This court has not, however, addressed the point at which a reinstated

removal order becomes final for purposes of calculating the time to petition for review.6

       This point is critical because a petition for review “must be filed not later than 30

days after the date of the final order of removal.” 8 U.S.C. § 1252(b)(1). Timely filing is

       4
         Again, Luna-Garcia does not challenge the authenticity of the IJ’s order attached
to the government’s motion to dismiss.
       5
       The statutory definition refers to “order of deportation.” The terms “order of
removal” and “order of deportation” are coterminous when interpreting the statute. Sosa-
Valenzuela v. Gonzales, 483 F.3d 1140, 1143 n.5 (10th 2007).
       6
        Neither Duran-Hernandez nor Fernandez-Vargas involved reasonable fear
proceedings.
                                                    5
both mandatory and jurisdictional. Nahatchevska v. Ashcroft, 317 F.3d 1226, 1227 (10th

Cir. 2003).

       The INA defines finality in terms of the availability of review by the BIA: a

removal order “becomes final upon the earlier of (i) a determination by the Board of

Immigration Appeals affirming such order; or (ii) the expiration of the period in which

the alien is permitted to seek review of such order by the Board of Immigration Appeals.”

8 U.S.C. § 1101(a)(47)(B). Because the reinstated removal order is not appealable to the

BIA—review lies only with the courts of appeals—the statutory definition of finality

provides little guidance for determining the point at which the reinstated removal order

becomes final for purposes of calculating the time under § 1252(b)(1).

       The term “final” in its usual legal sense means “ending a court action or

proceeding leaving nothing further to be determined by the court or to be done except the

administrative execution of the court’s finding, but not precluding an appeal.” Webster’s

Third New Int’l Dictionary 851 (1993); see also Black’s Law Dictionary 747 (10th ed.

2014) (defining “final as “not requiring any further judicial action by the court that

rendered judgment to determine the matter litigated; concluded”). In the civil context, a

final decision is “one which ends the litigation on the merits and leaves nothing for the

court to do but execute the judgment.” Catlin v. United States, 324 U.S. 229, 233 (1945).

With regard to agency action generally, the Supreme Court has said that to be final,

agency action must “mark the consummation of the agency’s decisionmaking process,”

and it must determine “rights or obligations” or occasion “legal consequences.” Bennett

v. Spear, 520 U.S. 154, 178 (1997) (internal quotations omitted) (considering finality

                                                 6
under the Administrative Procedures Act); see also Sackett v. EPA, 132 S. Ct. 1367, 1372

(2012) (concluding that agency order was final, in part, because its conclusions were not

subject to further agency review).

       When an alien pursues reasonable fear proceedings, the reinstated removal order is

not final in the usual legal sense because it cannot be executed until further agency

proceedings are complete. And, although the reinstated removal order itself is not subject

to further agency review, an IJ’s decision on an application for relief from that order is

appealable to the BIA. Thus, the rights, obligations, and legal consequences of the

reinstated removal order are not fully determined until the reasonable fear and

withholding of removal proceedings are complete.

       The Ninth Circuit, the only circuit to have directly addressed this question, held

that a reinstated removal order does not become final until the reasonable fear

proceedings are complete. Ortiz-Alfaro v. Holder, 694 F.3d 955, 958 (9th Cir. 2012).

The Ninth Circuit’s decision was driven by a concern that treating a reinstated removal

order as final despite ongoing reasonable fear proceedings would make it impossible for

an alien to timely petition for review of any IJ decisions denying him relief or finding that

he does not have a reasonable fear because the 30-day petition deadline would expire

before these administrative decisions had been made. Id.

       The Ninth Circuit’s preference for treating the reinstated removal order and the

denial of relief as a single unit for purposes of finality is consistent with caselaw holding

that pending applications for relief render an order of removal nonfinal. See, e.g.,

Abdisalan v. Holder, ---F.3d.---, Nos. 10-73215, 11-71124, 2014 WL 7012402 (9th Cir.

                                                  7
Dec. 15, 2014) (en banc) (holding that a BIA decision remanding some claims for relief

to an IJ for further proceedings is not a final order of removal and does not trigger the 30-

day period for filing a petition for review); Chupina v. Holder, 570 F.3d 99, 103-04 (2d

Cir. 2009) (holding that BIA decision remanding case to IJ for further consideration of

requests for relief was not a “final order of removal” even though the petitioner had

conceded removability because the applications for relief could affect whether the

petitioner could “in fact be removed” to his home country); Yusupov v. Attorney General,

518 F.3d 185, 196 n.19 (3d Cir. 2008) (noting that BIA remand to an IJ for a background

check pertinent to the alien’s eligibility for withholding of removal would not be a final

order because the “background check could have affected [the alien’s] eligibility for

withholding of removal”); Mahecha-Granados v. Holder, 324 F. App’x 735, 738 (10th

Cir. May 1, 2009) (unpublished) (holding that a BIA decision remanding for

consideration of alternative requests for relief was not final, even though the petitioner

had conceded removability, because the IJ had “before him claims seeking other

‘impediments’ to her removal”); cf. Batubara v. Holder, 733 F.3d 1040, 1042 (10th Cir.

2013) (noting that a BIA remand for proceedings having no potential for future relief

from removal would be a final order of removal).

       Moreover, several circuits have implicitly suggested, in the same or similar

circumstances, that the order of removal was not final until the reasonable fear

proceedings were complete by taking jurisdiction over petitions for review that were filed

upon completion of the reasonable fear proceedings (and more than 30 days after the

order of removal was issued). See Garcia-Villeda v. Mukasey, 531 F.3d 141, 144 (2d Cir.

                                                 8
2008) (removal order reinstated on December 28, 2006 and petition for review filed after

reasonable fear proceedings were completed in July 2007); Eke v. Mukasey, 512 F.3d
372, 378 (7th Cir. 2008) (Final Administrative Removal Order issued on May 5, 2005

and petition for review filed after reasonable fear proceedings were completed in August

2006); see also Neri-Garcia v. Holder, 696 F.3d 1003, 1008 (10th Cir. 2012) (petition for

review of denial of relief in reasonable fear proceedings was “timely filed” upon

completion of the reasonable fear proceedings).

                                            IV.

       Based on the foregoing, we conclude that, where an alien pursues reasonable fear

proceedings following the reinstatement of a prior order of removal, the reinstated

removal order is not final until the reasonable fear proceedings are complete. We grant

the government’s motion and dismiss this petition for review for lack of jurisdiction.7


                                              Entered for the Court



                                              ELISABETH A. SHUMAKER, Clerk




       7
           We grant Luna-Garcia’s motion for leave to proceed in forma pauperis.
                                                  9